Citation Nr: 0639941	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-05 454A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  In 
September 2005, the Board denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, while the matter was 
pending before the Court, the veteran died.  

Due to the veteran's death, in a September 2006 Order, the 
Court vacated the Board's September 2005 decision and 
dismissed the veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1961 to July 1965.

2.	The veteran died on July [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim and the 
appeal is dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Court has held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision from which the appeal was taken and to 
dismiss the appeal.  Landicho, 7 Vet. App. 42, 54.  The Court 
has further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well) because the RO's decisions are subsumed in the decision 
by the Board.  See Smith, 10 Vet. App. 333-34; see also Yoma 
v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 20.1104 (2006).  

In accordance with this precedent, the Court vacated the 
Board's September 2005 decision and dismissed the appeal.  
The veteran's appeal to the Board has become moot by virtue 
of his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


